Citation Nr: 1424161	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-45 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of lumbosacral spine fusion with sacroiliac dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1981 to September 1984 and from March 1994 to September 2006.
  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge at the RO.  He was scheduled for such a hearing in May 2013, but he failed to report for that proceeding.  Therefore, his hearing request is considered withdrawn.

A review of the Virtual VA paperless claims processing system reveals that there is a brief submitted by the Veteran's representative, VA treatment records dated from November 2009 to September 2013 that have not been reviewed by the RO in connection with this claim, and procedural documents.  The Veterans Benefits Management System (VBMS) also contains a copy of a September 2013 rating decision.  To the extent that the VA medical records are relevant to the current appeal, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity to review them upon remand.   

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran did not submit a substantive appeal for this particular issue following the issuance of a February 2010 statement of the case.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A March 2012 VA examiner opined that the Veteran's sleep apnea is less likely as not caused by or a result of his service-connected lumbosacral spine fusion with sacroiliac dysfunction.  He stated that there is no association between a lumbosacral spine fusion with sacroiliac dysfunction and sleep apnea.  With regard to the Veteran's claim that his lower back disorder prevents him from exercising and thereby causes him to gain weight, the examiner stated that exercise is not the only means for weight loss and that dietary and lifestyle changes could also cause weight loss.

Nevertheless, the Board notes that the March 2012 VA examiner did not address whether the Veteran's service-connected lumbar spine disability may have aggravated his sleep apnea.  Nor did the examiner address whether the Veteran's current sleep apnea may be directly related to service.  Notably, the Veteran's service treatment records do note that he had sleep problems due to pain.  Therefore, the Board finds that an additional medical opinion is needed in this case.

In addition, the Board notes that an October 2012 VA treatment record indicated that the provider was awaiting sleep study results.  Thus, on remand, the AOJ should attempt to obtain any outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include the results of any sleep studies performed since October 2012.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the March 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current sleep apnea.

The examiner is requested to review all pertinent records associated with the paper claims file and virtual files, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine whether it is at least as likely as not that the Veteran has sleep apnea that manifested in service or that is otherwise related to his military service.  In so doing, the examiner should note that there are documented complaints of sleep problems in the Veteran's service treatment records.

The examiner should also indicate whether it is at least as likely as not that the Veteran has sleep apnea that was caused or permanently aggravated by his service-connected residuals of lumbosacral spine fusion with sacroiliac dysfunction.  In so doing, the examiner should address the Veteran's contention that he is unable to exercise due to his back disability, which in turn, has caused him to gain weight.  He or she should also address whether any of the medications prescribed for the back disability would cause or aggravate sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence as well as the Virtual VA treatment records dated from November 2009 to September 2013 that have not previously been reviewed.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



